Exhibit 21.1 Subsidiaries of Sustainable Environmental Technologies Corporation (formerly RG Global Lifestyles, Inc.) 1. Pro Water, LLC, a Utah corporation, operates as a wholly-owned subsidiary of the Company. 2. SET IP Inc., a California corporation, operates as a wholly-owned subsidiary of the Company. 3. OC Energy Inc., a California corporation, is a discontinued wholly-owned subsidiary of the Company. 4. Aquair, Inc., a California corporation, is a dormant wholly-owned subsidiary of the Company. 5. On Line Surgery, Inc., a California corporation, is a dormant wholly-owned subsidiary of the Company. 6. Aquair Hong Kong Ltd, a company organized under the laws of Hong Kong, is a dormant wholly-owned subsidiary of the Company. 7. Aquair Asia Company Limited, a company organized under the laws of Thailand, is a dormant wholly-owned subsidiary of the Company.
